 

FIRST AMENDMENT TO SENIOR SECURED CONVERTIBLE DEBENTURES

 

This First Amendment to Senior Secured Convertible DEBENTURES (this “Amendment”)
is dated as of June _, 2017, and is by and among DISCOVERY ENERGY CORP., a
Nevada corporation (the “Company”), DEC FUNDING LLC, a Texas limited liability
company (“Original Purchaser”) and any other “Purchaser” (defined below) now or
hereafter party hereto. The Company, Original Purchaser and each other Purchaser
party hereto are hereinafter sometimes collectively referred to as the “Parties”
and each individually as a “Party”.

 

WHEREAS, the Company, Original Purchaser and the other purchasers party thereto
from time to time (together with Original Purchaser, the “Purchasers”)
previously entered into that certain Securities Purchase Agreement dated May 27,
2016, as amended by the First Amendment to Securities Purchase Agreement dated
August 16, 2016 and the Second Amendment to Securities Purchase Agreement dated
February 15, 2017 (as further amended or otherwise modified from time to time,
the “SPA”);

 

WHEREAS, pursuant to the SPA, the Company has issued to the Purchasers certain
Senior Secured Convertible Debentures that are described on Schedule I hereto
(collectively, the “Debentures” and each a “Debenture”); and

 

WHEREAS, the Company and the Purchasers party hereto desire to amend the
Debentures as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser party
hereto agree as follows:

 

Section 1  Definitions. Capitalized terms used in this Amendment but not
otherwise defined herein have the meanings given such terms in the Debentures.

 

Section 2  Amendments. The Company and the Majority Holders hereby agree to
amend the Debentures as follows:

 

(a) Section 1 of the Debentures is hereby amended by inserting the following as
a new definition in the appropriate alphabetical order:

 

“Exempt Capital Raise” means (a) one or more Capital Raises constituting
issuances of Common Stock (i) following September 30, 2017 and prior to the
Additional Option Termination Date, up to an aggregate issuance price of the
difference between $10,000,000 and the amount of Debentures purchased by
Original Purchaser (or its designee or assignee) pursuant to an exercise, if
any, of the 2017 Option and (ii) following the Additional Option Termination
Date (or upon the earlier termination of Original Purchaser’s rights to purchase
Debentures pursuant to the Additional Option), to the extent that such issuances
are approved by a majority of the disinterested directors of Company, (b) one or
more Capital Raises constituting issuances of Common Stock of up to an aggregate
issuance price of $2,000,000 (i) at an issuance price equal to not less than the
Conversion Price until such time as Company has raised $20,000,000 in Capital
Raises other than Exempt Issuances and (ii) thereafter, at an issuance price
equal to not less than $0.20 per share of Common Stock or (c) any Exempt
Issuance covered by clauses (b) or (c) of the definition thereof.

 



   

 



 

(b) Section 7(h) of the Debentures is hereby amended and restated in its
entirety to read as follows:

 

“h) issue any additional Common Stock or securities of Company or any of its
Subsidiaries other than (i) pursuant to an Exempt Capital Raise; (ii) up to
1,400,000 shares of Common Stock constituting “restricted shares” under
applicable United States federal securities laws to employees and other service
providers of Company as compensation for services provided to Company provided
that the issue price for such Common Stock exceeds the then effective Conversion
Price; (iii) up to 1,150,895 shares of Common Stock to Liberty in partial
payment of the Liberty Debt pursuant to the terms of the Liberty Loan Documents;
(iv) the issuance of securities in connection with awards made pursuant to and
in accordance with the Discovery Energy Corp. 2012 Equity Incentive Plan, which
authorizes the issuance of up to an aggregate of 6 million “Shares” as defined
in such plan from time to time (subject to adjustment in the event of stock
splits and similar capital events), it being understood that an amendment to
increase the number of Shares issuable under such plan shall have no effect on
the number of shares of Common Stock or other securities issuable under this
clause (h); or (v) pursuant to or as expressly contemplated by the Purchase
Agreement or any amendment thereto.”

 

Section 3  Miscellaneous.

 

(a) From and after the date of the effectiveness of this Amendment, each
reference in the Debentures to “this Debenture”, “herein”, “hereof”, “hereunder”
or other words of like import shall mean and be a reference to such Debenture,
as amended hereby. Each Debenture hereafter issued shall contain the amended
provisions contained herein rather than those related provisions contained in
any previously approved form of the Debenture.

 

(b) This Amendment, the SPA and the Debentures (as amended hereby), together
with the exhibits and schedules thereto, contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

 

(c) Section 9(D) (Governing Law) of the debentures is hereby incorporated into
this Amendment, mutatis mutandis, as a part hereof for all purposes.

 

(d) In accordance with Section 9(j) of each Debenture, this Amendment shall
become effective when it is executed by the Company and the Majority Holders,
and (in such event) the presence of any unsigned signature blocks below shall
have no effect on such effectiveness.

 

[Signature Page Follows]

 

 2 

 

 

COMPANY:       DISCOVERY ENERGY CORP.       By:

/s/ Keith D. Spickelmier



   

Keith D. Spickelmier, Chairman



 

 

ORIGINAL PURCHASER:       DEC FUNDING LLC       By:

/s/ Steven Webster



   

Steven Webster, Manager



 

 

Signature Page to First Amendment to Senior Secured Convertible Notes

 

   

 

 



PURCHASER:     TEXICAN ENERGY CORPORATION     By:     A. Alan Griffin, Chief
Financial Officer  

 

Signature Page to First Amendment to Senior Secured Convertible Notes

 

   

 

 

Schedule I

 

List of Debentures

 



Holder of Debenture  Date of Debenture   Original Principal Amount  DEC Funding
LLC   May 27, 2016   $3,500,000  TEXICAN Energy Corporation   August 16, 2016  
$250,000  DEC Funding LLC   August 16, 2016   $200,000  TEXICAN Energy
Corporation   December 30, 2016   $287,500  DEC Funding LLC   February 15,
2017   $1,000,000  TEXICAN Energy Corporation   March 31, 2017   $200,000 

 

Schedule I to First Amendment to Senior Secured Convertible Debentures

 

   

 

 

